TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00523-CR
                                      NO. 03-18-00524-CR


                                Bryant Edward Dulin, Appellant

                                                 v.

                                  The State of Texas, Appellee


           FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
   NOS. 46489 & 46491, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on November 26, 2018.              On

counsel’s motions, the time for filing was extended to January 28, 2019. Appellant’s counsel has

now filed a third motion, requesting that the Court extend the time for filing appellant’s brief.

We grant the motion for extension of time and order appellant to file a brief no later than

March 18, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on February 6, 2019.



Before Chief Justice Rose, Justices Kelly and Smith

Do Not Publish